 1   RYAN M. ANDERSON, ESQ.
 2   Nevada Bar No. 11040
     MORRIS//ANDERSON
 3   716 S. Jones Boulevard
     Las Vegas, Nevada 89107
 4   Phone: (702) 333-1111
     Fax: (702) 507-0092
 5
     Attorneys for Plaintiffs
 6   Darlene & Scott Stevens

 7                                  UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9   DARLENE STEVENS, as an individual and as wife of
     SCOTT STEVENS, and
10   SCOTT STEVENS, as an individual and as husband of
     DARLENE STEVENS,                                  CASE NO: 2:17-cv-00970-JCM-BNW
11
12                          Plaintiffs,
     v.
13
14   KEVIN PRENTICE, WAL-MART STORES, INC,
     DOE MAINTENANCE EMPLOYEE,
15   DOE EMPLOYEE, DOE JANITORIAL EMPLOYEE,
     DOE OWNER, I-V, ROE OWNERS,
16   ROE EMPLOYER, and ROE COMPANIES.
17                          Defendants.
18
19
20          STIPULATION AND ORDER TO CONTINUE CALENDAR CALL AND BENCH
                                    TRIAL
21
            IT IS HEREBY STIPULATED AND AGREED the parties hereto, through their respective
22
     counsel of record in the above-captioned matter that the Calendar Call set for September 18, 2019
23
     at 1:30 pm and Bench Trial set for September 23, 2019 at 9:00 am be moved out at least sixty (60)
24
     days. The parties have reached a settlement agreement and are working on finalizing the settlement
25
     documents.
26
     ///
27
     ///
28
     ///


                                                  Page 1
           Case 2:17-cv-00970-JCM-BNW Document 99 Filed 09/17/19 Page 2 of 2


 1                                                               Stevens V. Wal-Mart Inc., Et Al.
 2                                                         Case No.: 2:17-Cv-00970-JCM-BNW
                               Stipulation And Order To Continue Calendar Call And Bench Trial
 3
     The parties further agree to the Court setting a Status Check regarding settlement documents at
 4
     least sixty (60) days out should the Court deem necessary.
 5
 6   DATED this __17th_ day of September, 2019.          DATED this __17th__ day of September, 2019.
 7
      MORRIS//ANDERSON                                   PHILLIPS, SPALLAS & ANGSTADT
 8                                                       LLC

 9    /s/ Ryan M. Anderson                                 /s/ Timothy D. Kuhls
      RYAN M. ANDERSON, ESQ.                             ROBERT K. PHILLIPS, ESQ,
10
      Nevada Bar No. 11040                               Nevada Bar No. 11441
11    JACQUELINE R. BRETELL, ESQ.                        TIMOTHY D. KUHLS, ESQ.
      Nevada Bar No. 12335                               Nevada Bar No. 13362
12    716 S. Jones Boulevard                             504 South Ninth Street
      Las Vegas, NV 89107                                Las Vegas, Nevada 89101
13    Attorneys for Plaintiffs                           Attorney for Defendant
14
15                                               ORDER
16
            PURSUANT TO THE STIPULATION OF THE PARTIES, through their respective
17
     counsel, it is hereby ORDERED, ADJUDGED AND DECREED that the Calendar Call and Bench
18
     Trial are continued. The new date for the Calendar Call is November 27,
                                                                ____________2019 at 1:30 p.m.;
19
20                   December 2,2,2019
                    December
     Bench Trial is _____________   . at 9:00
                                   2019,      a.m.a.m.
                                         at 9:00

21                September
            DATED this ____ day18, 2019.
                                of September, 2019.
22
                                                           _________________________________
23                                                         UNITED STATES DISTRICT JUDGE
     Respectfully submitted,
24
     MORRIS ANDERSON
25
26   __/s/ Ryan M. Anderson___________
     RYAN M. ANDERSON, ESQ.
27   Nevada Bar No. 12335
     716 S. Jones Blvd.
28   Las Vegas, Nevada 89107
     Attorneys for Plaintiffs


                                                  Page 2
